       Case 2:20-cv-03157-SSV-DMD Document 32 Filed 09/10/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    SHON’QUELL LEBLANC                                         CIVIL ACTION

    VERSUS                                                        NO. 20-3157

    GREGORY Y. HARDY, ET AL.                                 SECTION “R” (3)



                             ORDER AND REASONS

       Before the Court is defendant USAA Casualty Insurance Company’s

(“USAA”) motion for reconsideration1 of the Court’s order 2 remanding this

case to state court. USAA filed the motion in its capacity as the excess lability

insurer of defendant Janet Blocker. Plaintiff Shon’Quell LeBlanc opposes the

motion. 3

       This case arises out of an automobile-pedestrian crash. On January 15,

2020, plaintiff filed suit in state court against defendants Gregory Hardy,

Janet Blocker, and USAA, as the primary liability insurer of Blocker and

Hardy (“USAA-Primary”).4 On June 25, 2020, plaintiff amended her state-




1      R. Doc. 25.
2      R. Doc. 23.
3      R. Doc. 28.
4      R. Doc. 1-3 at 1-5.
     Case 2:20-cv-03157-SSV-DMD Document 32 Filed 09/10/21 Page 2 of 4




court complaint to add USAA as a defendant in its capacity as the excess

liability insurer of Blocker (“USAA-Excess”). 5

      On November 19, 2020, defendants Hardy, Blocker, and USAA-

Primary 6 removed the case to federal court, contending that the diversity

requirements of 28 U.S.C. § 1332(a) were met. 7 Defendants attached to their

notice of removal an affidavit by Blocker, stating that, at the time of the

accident, she was living only temporarily in New Orleans.8 She attested that

her permanent home was in Houston, Texas. 9

      On April 26, 2021, plaintiff filed a motion to strike Blocker’s affidavit

and remand the case for lack of subject-matter jurisdiction. 10 Plaintiff

asserted that Blocker was a nondiverse party, living at a residential facility in

New Orleans, and maintaining a phone number bearing a New Orleans area

code.11 Defendants Hardy, Blocker, and USAA-Primary initially opposed




5     Id. at 10-11.
6     In its notice of removal and subsequent motions, USAA-Primary did
      not specify that it was proceeding only in its primary-insurer capacity,
      i.e., as distinct from USAA-Excess. But USAA-Excess has had separate
      counsel since removal, see R. Doc. 4 at 2, and its counsel did not file or
      sign onto any documents in this case prior to filing the present motion
      for reconsideration.
7     R. Doc. 1.
8     R. Doc. 1-1.
9     Id. ¶ 21.
10    R. Doc. 15.
11    R. Doc. 15-1 at 1-2.
                                      2
     Case 2:20-cv-03157-SSV-DMD Document 32 Filed 09/10/21 Page 3 of 4




plaintiff’s motion, 12 but later withdrew their opposition. 13 USAA-Excess,

represented by separate counsel,14 never responded to the motion for

remand, nor otherwise showed that plaintiff’s claims against it vested this

Court with subject-matter jurisdiction. On May 28, 2021, the Court granted

plaintiff’s motion, and remanded the matter to state court based on a lack of

subject-matter jurisdiction. 15

      Federal law provides that “[a]n order remanding a case to the State

court from which it was removed is not reviewable on appeal or otherwise.”

28 U.S.C. § 1447(d) (emphasis added). Indeed, “[n]ot only may the order not

be appealed, but the district court itself is divested of jurisdiction to

reconsider the matter.” New Orleans Pub. Serv., Inc. v. Majoue, 802 F.2d

166, 167 (5th Cir. 1986). Therefore, even if the court “later decides the order

was erroneous, a remand order cannot be vacated even by the district court.”

Id.; see also Loeb v. Vergara, No. 18-3165, 2018 WL 3374162, at *1 (E.D. La.

July 11, 2018) (denying defendant’s motion to reconsider a remand based on

lack of subject-matter jurisdiction).




12    R. Doc. 18.
13    R. Doc. 22.
14    R. Doc. 4 at 2.
15    R. Doc. 23.
                                        3
     Case 2:20-cv-03157-SSV-DMD Document 32 Filed 09/10/21 Page 4 of 4




     Accordingly, upon the entry of its remand order, this Court was

“divested of jurisdiction to reconsider the matter.” New Orleans Pub. Serv.,

Inc., 802 F.2d at 167. The Court thus lacks jurisdiction to reconsider its

remand order.

     For the foregoing reasons, USAA-Excess’s motion to reconsider is

DISMISSED for lack of jurisdiction.



       New Orleans, Louisiana, this _____
                                     10th day of September, 2021.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                      4
